 

 

 

IN THE UNITED STATES DlSTRlCT COURT

FOR THE SOUTHERN DISTRlCT OF GEORGIA

DUBLIN DIVISION

 

COREY LEWIS COLEMAN,
Plaintit`l`,
v.

WILLlAM DANFORTH, Warden, Telfair
State Prison; SAM ZANDERS, Deputy
Warden, Telfair State Prison; LT. RODNEY
MCCLOUD, Unit Manager, Telfair State
Prison; LIEUTENANT WILCOX, Telfair
State Prison, SERGEANT JORDAN-
THOl\/IAS, Telfair State Prison; SERGEANT
TAYLOR, Telfair State Prison; OFFlCER
BELL, Cert. Ofticer, Telfair State Prison;
JILL CRAVEY, Nurse, Telfair State Prison;
and DR. Cl-IANEY, Telt`air State Prison,

CV 316-095

\_/\_/\_/\_/\_/\-_/\_/\~./\_/\_/\_/V\_/\_/\_/\,/\.F/\./\_/

Defendants.

ORDER

After a careful, de novo review of the tile, the Court concurs With the Magistrate
Judge’S Report and Recommendation, to Which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,
DENIES Plaintift"S motion for summary judgment, (doc. no. 146), and GRANTS IN PART
and DENIES IN PART Defendants’ motion for summary judgment, (doc. no. 142). The
Court grants summary judgment for Defendants as to Plaintift`s Eighth Amendment claim
for denial of medical care against Defendants Chaney and Cravey, First Amendment

retaliatory transfer claim, and Fourteenth Amendment due process claim. The case shall

 

 

 

proceed to trial on Plaintiff’s Eighth Amendment failure to protect claim for nominal
damages only against Defendants Danforth, Zanders, McCloud, Wilcox, Jordan-Thomas,

Taylor, and Bell.

57@
SO ORDERED this day of March, 2019, at Augusta, Georgia.

    

 

UNITED STA S DISTRICT JUDGE /

 

